Citation Nr: 1519630	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to an increased initial evaluation for arteriosclerotic heart disease, status post angioplasty evaluated as 10 percent disabling prior to March 2, 2011, evaluated as 30 percent disabling from March 2, 2011 to November 9, 2012, and evaluated as 10 percent disabling as of November 9, 2012.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey, which granted service connection for arteriosclerotic heart disease, status post angioplasty (under the Nehmer criteria for ischemic heart disease) with an initial 10 percent rating assigned.  

During the pendency of appeal, his rating was temporarily increased to 30 percent, as part of a staged rating, then was reduced to 10 percent, effective November 9, 2012, also as part of the staged rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the pertinent evidence reveals that development appears to be incomplete in this matter.  Of note, a March 2011 letter from the Veteran's private cardiologist from Valley Medical Group discloses that the Veteran underwent additional heart catheterization surgery with stent placement in January 2011 and that his recommended workload was now between 5-7 METS due to his updated ischemic heart disease status.  The surgical records themselves have not been obtained, nor have the records leading to this surgery including a November 2010 stress test.  

Additionally remand for current examination is appropriate to include consideration of the findings from a September 2013 private cardiology report from Valley Medical Group that show updated findings for ejection fractions and metabolic equivalent (METS) testing.  It was estimated that activity should be limited to the 5-7 METS level; ejection fraction was 60% at resting and 47% following "extreme exercise".  The cardiologist indicated he was not in a position to quantitate the percentage of the Veteran's cardiovascular disability.  Thus this matter should be remanded to afford an examination to evaluate the current level of the Veteran's disability and to interpret the findings from the September 2013 private cardiology report.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release from the Veteran, request all cardiovascular treatment records from Valley Medical Group.  All records and/or responses, to include records from his November 2010 stress test and January 2011 heart catheterization received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available. If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Thereafter, schedule the Veteran for a VA cardiology examination to assess the current severity of his service-connected arteriosclerotic heart disease, status post angioplasty.  The claims folder, including this remand and any relevant records contained in the Virtual VA system and VBMS, must be sent to the examiner for review.  All indicated tests and studies shall be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner should consider all relevant VA and private treatment records, to include the September 2013 report from Valley Medical Group, and should provide an opinion as to the appropriate disability level suggested by this report. 

The examiner should report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  If METs testing is not possible, the examiner must provide reasons why such testing was not conducted.  The left ventricular ejection fraction should be reported.  An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.

The examiner should describe the current status of the Veteran's ischemic heart disease to include a description of all functional and industrial incapacity related to this disability, as well as the need for any current treatment or medication.  All opinions expressed must be supported by complete rationale. 

3.  Thereafter, re-adjudicate the claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




